IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                            No. 02-30570
                                          Summary Calendar


GISCLAIR TOWING COMPANY, INC.,

                                        Plaintiff-Counter Claimant-
                                        Appellee-Cross-Appellant,

versus


MICHAEL MIRE,

                                        Defendant-Counter Claimant-
                                        Appellant-Cross-Appellee.

                                          --------------------
                            Appeals from the United States District Court
                                for the Eastern District of Louisiana
                                        USDC No. 99-2347
                                          --------------------
                                         February 18, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:1

         Appellant, claiming to have been injured at sea during an accident, presents a variety of

arguments asserting that the judgment of the district court should be reversed. After the

conclusion of a bench trial, the district court found, inter alia, that

         (i)    the evidence showed that appellant did not have an accident;



         1
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                            No. 02-30570
                                                 -2-

       (ii)    even if an accident occurred, there is no evidence, besides the testimony of

               appellant (whom the district court deemed non-credible) that the steps that

               allegedly caused the accident were unreasonably slippery; and

       (iii)   even if appellant had an accident, the damages that were identified were sustained

               by incidents occurring and diagnosed years prior to the alleged accident.

Appellant provides no persuasive argument that the district court’s findings of fact were clearly

erroneous and, therefore, those findings must stand. See United States v. Chavez, 281 F.3d 479,

483 (5th Cir. 2002) (holding that a district court’s factual findings are reviewed for clear error).

These findings are dispositive of this appeal and render moot and irrelevant appellant Mire’s other

attacks on the judgment of the district court.

       Accordingly, the judgment of the district court is AFFIRMED.